Citation Nr: 1525399	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to January 31, 2011, and in excess of 20 percent thereafter, for a service-connected thoracolumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent prior to January 31, 2011, and in excess of 20 percent thereafter, for a service-connected cervical spine disability.

3.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for a service-connected hiatal hernia disability (also claimed as gastroesophageal disease).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1971, from September 1990 to July 1991, from October 1994 to April 1995, from February 1999 to May 1999, and from May 1999 to March 2009.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2015.  A transcript of that hearing is of record.

The record contains evidence received subsequent to the final consideration of the claims by the RO, the Veteran has not waived RO consideration of that evidence.  However, because the Board is granting the only claim on appeal that has not been withdrawn, the Veteran will suffer no prejudice by the Board's consideration of the evidence for the first time and the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

Briefly, although the Veteran's July 2011 VA Form 9 appeared to limit his appeal to two issues (service-connected for ischemic heart disease and a higher rating for hearing loss), the Veteran's later filings indicated disagreement with the initial ratings assigned for the other conditions listed above and the RO's subsequent actions recognized the appeal of those issues.  See October 2011 VA Form I-646 (noting disagreement with initial ratings assigned); January 2012 Supplemental Statement of the Case (readjudicating the four increased rating claims above); see also May 2012 VA Form I-656 (identifying the issues on appeal as the four increased rating claims above); March 2015 Board Hearing Tr. at 2 (noting issues on appeal and briefly explaining procedural history).  Therefore, the Board has jurisdiction over the claims listed above.  In any event, as indicated below, the increased rating claims (except for TDIU) are being dismissed as withdrawn at the request of the Veteran.

The RO's adjudications of the claims on appeal have not separately addressed entitlement to TDIU.  However, entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The Veteran's March 2009 claims all involve requests for higher ratings, so necessarily include consideration of TDIU where, as here, the record contains evidence of unemployability.  Id.  If there were any doubt, the Veteran explicitly raised the issue of TDIU during the course of this appeal.  See, e.g., December 2011 VA Form 21-8940 (setting forth employment and medical information in support of higher rating based on unemployability).  Therefore, the Board has recharacterized the issues on appeal to separately include the Veteran's claim of entitlement to TDIU.






FINDINGS OF FACT

1.  At his March 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to his claims other than his claim of entitlement to TDIU.

2.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the Veteran's claims of entitlement to higher disability ratings for his cervical spine, thoracolumbar spine, bilateral hearing loss, and hiatal hernia disabilities have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.

At his March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative stated on the record that the Veteran desired to withdraw his appeal with respect to the issues of entitlement to higher disability ratings for his cervical spine, thoracolumbar spine, bilateral hearing loss, and hiatal hernia disabilities.  The Board finds that the Veteran's statements at the March 2015 Board hearing expressed a clear intent to withdraw his appeal of the specified issues.  The request to withdraw satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issues of entitlement to higher disability ratings for his cervical spine, thoracolumbar spine, bilateral hearing loss, and hiatal hernia disabilities.  Accordingly, the Board does not have jurisdiction to review the merits of those claims, and the appeal with respect to those issues is dismissed.

TDIU

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's claim of entitlement to TDIU is based on his service-connected disabilities including obstructive sleep apnea rated 50 percent disabling, a back disability rated 20 percent disabling, a neck disability rated 20 percent disabling, diabetes mellitus rated 20 percent disabling, a left knee disability rated 10 percent disabling, a right knee disability rated 10 percent disabling, a right shoulder disability rated 10 percent disabling, a left shoulder disability rated 10 percent disabling, tinnitus rated 10 percent disabling, coronary artery disease rated 10 percent disabling, gastroesophageal reflux disease rated 10 percent disabling, seborrheic dermatitis rated 10 percent disabling, a right lower extremity restless leg syndrome rated 10 percent disabling, and the following service-connected disabilities assigned noncompensable ratings:  a right ankle disability, bilateral hearing loss, left and right lower extremity peripheral vascular disease disabilities, hemorrhoids, adenomatous colon polyps, and a scar on the abdomen.  His combined disability rating is 90 percent throughout the period on appeal.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   The Veteran's combined 90 percent rating with a 50 percent disability rating for obstructive sleep apnea meets these schedular criteria for consideration of entitlement to TDIU.

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

Here, the record establishes that the Veteran has been unable to obtain and maintain  employment subsequent to his active military service.  See March 2015 Board Hearing Transcript; see also March 2015 Veteran Statement (summarizing medical and work history and enclosing list of medications for service-connected disabilities).  The Veteran worked as a police officer prior to his most recent period of active service, but alleges he can no longer work in that field due to his service-connected disabilities which, among other things, limit his ability to drive (including due to medications for those disabilities) and limit his ability sit, stand, or walk for more than short periods of time.  See id.

The Board finds that the Veteran's March 2015 testimony and his March 2015 statement accurately summarize his occupational impairments due to the physical and mental impairments caused by his service-connected disabilities.  For example, his cervical spine and thoracic spine conditions, in addition to his bilateral knee and shoulder disabilities, prevent the Veteran from performing any significant physical labor, including yard work, walking more than short distances, or lifting over 10 pounds.  See, e.g., May 2009 VA Examination; March 2015 Board Hearing Transcript.  His daytime sleepiness and reduced cognitive abilities impair his ability to perform the types of intellectual and clerical tasks for which his education and training would otherwise suit him.  See, e.g., July 2009 VA Examination (documenting functional impacts of sleep apnea); March 2015 Veteran Statement (including list of medications and describing their impact on his functioning).  In addition, the effect of his hearing loss "on [his] daily activity is a moderate functional limitation."  May 2009 VA Examination. 

The Board finds that these opinions provide significant support for the conclusion that the totality of the impairments caused by the Veteran's service-connected disabilities renders him unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting it is the reasoning that provides most of the probative weight to an opinion).  Moreover, the Board credits the Veteran's own testimony and statements regarding the functional impact his service-connected disabilities cause.  For example, the Board credits his written testimony that his efforts to pursue alternative careers as an HVAC service-person and as a welder were futile due to his physical limitations and due to the cognitive impact of the medications he takes and his sleep impairments.  See March 2015 Veteran Statement.

Because the Veteran's service-connected physical disabilities render him unable to obtain and maintain employment involving physical labor and because his disabilities (including medications to treat his service-connected disabilities) also severely limit his ability to work in a sedentary occupation, the Board finds that the greater weight of the evidence is in favor of finding that the Veteran is unemployable.
  
For these reasons, the Board concludes that the evidence of record regarding unemployability is at least in equipoise and the Board will grant entitlement to TDIU.  See Gilbert, 1 Vet. App. at 53-56.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to this issue.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of 10 percent prior to January 31, 2011, and in excess of 20 percent thereafter, for a service-connected thoracolumbar spine disability is dismissed.

Entitlement to a disability rating in excess of 10 percent prior to January 31, 2011, and in excess of 20 percent thereafter, for a service-connected cervical spine disability is dismissed.

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is dismissed.

Entitlement to a disability rating in excess of 10 percent for a service-connected hiatal hernia disability is dismissed.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


